Judgment reversed on the law and facts and a new trial granted, with costs to the appellant to abide the event, on the ground that the evdence presented questions of fact for the jury as to the negligence of the defendant and contributory negligence of the plaintiff. All concur, except Crosby, P. J., who dissents and votes for affirmance. (The judgment dismisses plaintiff’s complaint on the merits at the close of plaintiff’s case in an action for damages for personal injuries by reason of negligent condition of bus loading platform.) Present — Crosby, P. J., Taylor, Dowling, Harris and MeCurn, JJ.